Citation Nr: 1723772	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-09 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The Veteran had verified service in the Republic of Vietnam.  

The Veteran died in January 2010, and the appellant is the Veteran's surviving spouse.  The appellant applied for service connection for the cause of the Veteran's death and accrued benefits in February 2010.

The matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, that denied entitlement to service connection for parkinsonism, claimed as Parkinson's disease, as an accrued benefit, and for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, the appellant's claim must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to afford it every due consideration.

In her VA Form 9, substantive appeal to the Board, received in April 2013, the appellant requested a hearing before a Veterans Law Judge of the Board (Travel Board Hearing).

In August 2013, the appellant submitted a VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit, clearly indicating her new address in Hudson, Florida.  Beginning in August 2014, following this notice of change of address, numerous notifications were sent to the appellant's former address in Spring Hill, Florida, and were returned to VA by the U.S. Post Office as undeliverable.  In March 2017, the RO sent a notice to the appellant at her old  Spring Hill, Florida address, notifying her that a hearing before the Board had been scheduled for May 12, 2017.  The appellant failed to appear at her scheduled Board hearing.  The appellant communicated with the RO in May 2017, requesting a new hearing date.
 
The Board notes that a review of the claims file reflects that the appellant's current address was not updated when she submitted the appropriate form in August 2013.  Furthermore, it is apparent that she did not receive notice of her scheduled hearing prior to the scheduled date, and that is the reason why she failed to appear for the May 2017 Board hearing. 

As it does not appear that the appellant received notice of the time and place for her scheduled hearing, and the appellant has indicated that she would like to have her requested hearing rescheduled, the Board finds that the appellant should again be scheduled for a hearing at the RO before a member of the Board.  Since the RO, rather than the Board, schedules these types of hearing,  the Board must remand her claim to reschedule the hearing.  38 C.F.R. §§ 20.704, 20.1304 (2016).  The RO should ensure that the notice of the scheduled hearing is sent to the appellant's correct address.

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant's Travel Board hearing at the earliest opportunity (also again indicate that she may have a videoconference hearing before the Board, instead, which perhaps could occur sooner).  Notify the appellant (at her current Hudson, Florida address) of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




